DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/611,872
This Office Action is responsive to the amended claims of June 28, 2022.
Claims 1-3, 5, 7-8, and 10-20 have been examined on the merits.  Claims 1, 3, 5, and 11 are currently amended.  Claims 2, 7-8, 10, and 12-16 are previously presented.  Claims 17-20 are new.
Priority
Applicants identify the instant application, Serial #:  16/611,872, filed 11/08/2019, as a national stage entry of PCT/EP2018/061781, International Filing Date: 05/08/2018, which claims foreign priority to European Patent Office application 17170651.8, filed 05/11/2017.
The effective filing date is May 11, 2017.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of June 28, 2022.
The Examiner has reviewed the claim amendments and Reply of 06/28/2022.
All claim objections (see paragraphs 16-18 in previous Office Action) are withdrawn as Applicants revised the claims to overcome each objection.
Applicants canceled claim 4 thereby rendering moot the indefiniteness rejection (see paragraph 21 in previous Office Action) of record.
Applicants canceled claim 6 thereby rendering moot the indefiniteness rejection (see paragraph 22 in previous Office Action) of record.
Applicants canceled claim 9 thereby rendering moot the indefiniteness rejection (see paragraph 23 in previous Office Action) of record.
Response to Amendment
Claim Objections
Claims 1-3 and 19-20 are objected to as Formula (X-1) of claims 1 and 3; formulae W-1 and W-2 of claim 2; and the various illustrations of claims 19-20 are all still very gray-scaled and dull.  The resolution is not acceptable for eventual patent grant.  
Please increase the size of the illustrations; and please darken the bonds and ring atoms and substituent atoms to render moot this objection.
Claim 7 is objected to as “ArB” should be revised to:  -- ArB -- to match the superscripts of base claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "where R has the same meaning as in claim 2" at the tail-end of claim 3.  There is insufficient antecedent basis for this limitation in the claim 1-3.
As drafted, there is no value to “R” in claims 1-3.  As such, the metes and bounds of claim 3 is undefined (hence rendering claim 3 indefinite) since the artisan does not know where the antecedent basis for “R” arises.  
Claim 3 does contain R0.  Could this be what Applicants intended?  Please carefully review all claims for other occurrences of “R” or other variables missing antecedent basis and correct claim 3 to:  -- wherein R0 [[R]] has the same meaning as in claim 2 -- .
This rejection is properly made FINAL as a review of the tail-end of claim 3 of the 03/07/2022 claim-set shows R0 to be present in the above identified statement:  -- wherein R0 [[R]] has the same meaning as in claim 2 -- .  However, claim 3 of the 06/28/2022 claim-set is missing R0.

New (emphasis) claim 19 recites the limitation "E1" and “E2” in Formula T-2.  There is insufficient antecedent basis for this limitation in the claims 1 or 19.
As drafted, "E1" and “E2” in Formula T-2 are illustrated in claim 19 but not further defined in claims 1 and/or 19.  As such, the metes and bounds of claim 19 are undefined (hence rendering new claim 19 indefinite) since the artisan is unsure to what claim "E1" and “E2” in Formula T-2 have antecedent basis.
New claim 20 is similarly rejected since claim 20 refers back to claim 19 but fails to remedy the rationale underpinning the basis for this rejection.
Applicants are invited to add a further limitation of each of "E1" and “E2” in the claim 19 narrative to render moot this rejection.
This rejection is properly made FINAL as these rejections are due to Applicants’ claim amendments.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 5 has now been amended to depend on claim 17.  Dependent claims must depend on an earlier base claim.  However, claim 5 is rejected under 35 USC 112(d) since it depends on a later numbered claim.  Please revise accordingly.
This rejection is properly made FINAL as the rejection is due to Applicants’ claim amendments.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claims 2 and 7 are objected to due to claim informalities.
Claims 3, 5, and 19-20 are not presently allowable as written.
Claims 1, 8, and 10-18 are allowable as written for the rationale stated within paragraphs 26-30 of the Non-Final Office Action of 03/30/2022.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625